Case: 11-50782     Document: 00511891172         Page: 1     Date Filed: 06/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2012
                                     No. 11-50782
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BENJAMIN WHIPPLE, JR., also known as Benjamin Whipple,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-2396-1


Before DAVIS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Benjamin Whipple, Jr., raises
an argument that he concedes is foreclosed by United States v. Slaughter, 238
F.3d 580 (5th Cir. 2000), which rejected a challenge based on the reasoning of
Apprendi v. New Jersey, 530 U.S. 466 (2000), to the constitutionality of 21 U.S.C.
§ 841(b). The Government’s motion for summary affirmance is GRANTED, its
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.